Title: To George Washington from Richard Morris, 15 February 1783
From: Morris, Richard
To: Washington, George


                        
                            Sir
                            Kingston Feby 15th 1783
                        
                        I yesterday saw Mr Samll Ogden who Expressed some Uneasiness at the delay that had Attended a Letter he
                            Charged me with for your Excellency—That Letter I Received from him at Boonton on the last of december but did not Leave
                            there untill the next day (the first of January) I then Intended myself the Honor of paying my Respects at Head Quarters,
                            but at Pumpton I Learnt the Crossing at Fishkill was difficult and Dangerous and that I could not gett my Carriage and
                            Horses Across this determined me to Cross Kings ferry. and on fryday Evening the third of January I delivered the Letter
                            to a Mr John Harrison at fish kill Barracks who has or had some Employ in the Quarter Masters Department desireing him to
                            send it to the Commanding Officer there—he Answered that Letters Every day passed through Coll Hughes’s hands and that
                            through that Channell it would be directly forwarded on this I Relyed and left it with him he promising to Send it to Coll
                            Hughes Immediately if afterwards it mett with delay it cannot be Charged to my Neglect or Inattention in me Your
                            Excellency will Excuse this Lyberty and be Assured I am with the Greatest Respect Your Most Obedient Hume Servant
                        
                            Rid Morris
                        
                    